DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 9, “endsthat” should be changed to “ends that”; and 
In claim 14, line 12, “endsthat” is changed to “ends that”.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a vehicle caravan as claimed in independent claim 1 including a selectively movable electric propulsion motor, air duct, a selectively openable and closable airflow shutter and a vehicle controller.  The prior art also does not disclose a method of airflow control for a vehicle caravan of electric vehicles of independent claim 14.  In particular, the prior art does not disclose a selectively movable electric propulsion motor.  Claims 2 – 13 depend from independent claim 1 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2015/0060160 A1	to	Kerschl et al.		Vehicle Trailer
	US 2019/0009679 A1	to	Gaither et al.		Electromagnetic Charge Sharing and Low Force Vehicle Movement Device and System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/           Examiner, Art Unit 3611                      

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611